Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant’s election without traverse of Group 1, recited by claims 1-9, in the reply filed on February 6, 2022 is acknowledged.
In applicant’s claim amendments dated 2/6/2022, the unelected method claims (claims 10-18) were presented as withdrawn from consideration.  In the below Examiner’s Amendment, the unelected method claims are cancelled.

Information Disclosure Statement (IDS)
On the IDS dated 6/23/2020, the document U.S. 1,757,909 by Kazaaian is marked as not considered by the examiner because Kazaaian is not the correct inventor name for that document.  It appears that applicant made a typographical mistake and meant to list U.S. 1,757,909 by Kazazian, and therefore, this Kazazian reference is listed on the enclosed Notice of References Cited. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Haim Factor on February 23, 2022.  
The application has been amended as follows: 
Amend claim 1 as follows: An apparatus for washing and sanitizing induction cookware using induction heating and water, comprising:
 an induction heating unit;
 a replaceable water nozzle;
 a sink;

 a piece of ceramic glass;
 a water pump;
an electric motor;
a controller; and

wherein a static [[and]] water nozzle mounted at the center of the said sink, wherein said water nozzle generates a spray of water or a water jet with a specific geometry, wherein[[,]] the induction cookware to be washed[[,]] remains static and is positioned centrally above [[the]] said water nozzle and [[the]] said sink, wherein that comprises said piece of ceramic glass, and wherein said induction heating unit is positioned vertically above said sink and is configured to heat the induction cookware while the induction cookware is positioned between the sink and the induction heating unit.
Amend claim 2 as follows: An apparatus for washing and sanitizing induction cookware of claim 1, which further comprises a vision system which adjusts [[the]] water pressure, flow, heating temperature, and durations and analyzes [[the]] washing performance and derives from the analysis of washing performance.
Amend claim 3 as follows: An apparatus for washing and sanitizing induction cookware of claim 1, wherein [[the]] said water pump, powered by [[the]] said electric motor, generates [[the]] water pressure and flow, the performance of which is regulated by [[the]] said controller, which adjusts [[the]] a motor frequency of said electric motor.    
Amend claim 4 as follows: An apparatus for washing and sanitizing induction cookware of claim 1, wherein [[the]] said water nozzle is any one of a cone shaped nozzle or a spiral nozzle.
Amend claim 5 as follows: An apparatus for washing and sanitizing induction cookware of claim 1, wherein the pump is any one of centrifugal pump or a
Amend claim 6 as follows: An apparatus for washing and sanitizing induction cookware of claim 1, wherein the cookware is positioned automatically by a positioning means.
Amend claim 7 as follows: An apparatus for washing and sanitizing induction cookware of claim [[5]] 6, wherein[[,]] the positioning means includes any one of a robotic arm, an electrical motor,
Amend claim 8 as follows: An apparatus for washing and sanitizing induction cookware of claim 1, wherein the apparatus further comprises [[of]] an electric valve for regulating [[the]] water flow from [[the]] said water nozzle.
Amend claim 9 as follows: An apparatus for washing and sanitizing induction cookware of claim [[1]] 8, wherein the electric valve includes any one of a solenoid, a plunger type actuator, or a pivoted armature. 
Cancel claims 10-18.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by independent claim 1.  The most relevant prior art is U.S. 2009/0071514 by Roth.  Roth teaches a dishwasher comprising an induction heater (item 50 in Figure 2) arranged adjacent to a basket (item 19 in Figure 2) used to hold utensils (Par. 0014-0022).  Roth’s dishwasher comprises a sump (corresponds to applicant’s sink.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
February 23, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714